Exhibit 10.1

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (this “Agreement”) is entered into as of June 11, 2019
(the “Effective Date”), by and between Citi Trends, Inc. (the “Company”) and
Bruce D. Smith (“Executive”). Together, the Company and Executive may be
referred to hereinafter as the “Parties.”

 

RECITALS

 

WHEREAS, Executive currently serves as President, Chief Executive Officer and
Secretary of the Company;

 

WHEREAS, the Parties have been engaged in negotiations regarding Executive’s
separation from service with the Company, and desire to settle all matters
between and among them by entering into this Separation Agreement on the terms
and conditions set forth herein

 

NOW THEREFORE, in consideration of the payments, covenants and releases
described below, and in consideration of other good and valuable consideration,
the receipt and sufficiency of all of which is hereby acknowledged, the Company
and Executive hereby agree as follows:

 

1. Separation from Employment. The Company and Executive acknowledge, confirm
and agree that Executive’s last day of employment with the Company shall be the
earlier of (i) 30 days following the date on which the Company hires a new Chief
Executive Officer or (ii) February 1, 2020 (the “Termination Date”), unless
revised by mutual written agreement.  Executive shall resign as President, Chief
Executive Officer and Secretary of the Company and from the Board of Directors
of the Company, effective as of the Termination Date.

 

2. Transition Period and Services. Beginning on the Effective Date and through
the Termination Date (the “Transition Period”), Executive agrees to provide the
following transition services (the “Transition Services”): (i) continue to serve
as the Company’s President, Chief Executive Officer and Secretary until such
time as the Company hires a new Chief Executive Officer or the Board of
Directors otherwise determines that Executive shall no longer serve in such
capacity, and (ii) provide transition services to the Company as the Company may
reasonably request, including, but not limited to, assistance in the
transitioning of Executive’s responsibilities to a new Chief Executive Officer
of the Company.  During the Transition Period and in consideration of the
Transition Services, Executive will (a) remain on the Company’s payroll and
continue to be paid his base salary (at his base salary rate in effect
immediately prior to the Transition Period) in accordance with the Company’s
customary payroll practices, (b) be entitled to participate in the Company’s
then-current benefit plans and programs to the extent and on the same basis that
Executive participated in such plans and programs prior to the Transition
Period, and (c) be reimbursed for business expenses properly incurred by
Executive in accordance with Company policy and consistent with standards
practices in effect with respect to Executive immediately prior to the
Transition Period.

 

3. Separation Obligations of the Company. In consideration of Executive’s
promises contained in this Agreement, and provided that Executive has executed
the Release Agreement attached hereto

 

--------------------------------------------------------------------------------



 

as Exhibit A as of the Termination Date (and any revocation period has elapsed),
the Company agrees as follows:

 

a. Severance.  The Company will pay to Executive an aggregate amount of
$550,000, less applicable withholding taxes and other governmental obligations,
paid as salary continuation (and not as a lump sum) beginning one month after
the Termination Date and continuing for twelve (12) months thereafter, in
accordance with the Company’s standard payroll practices.

 

b. Supplemental Payments.  The Company will pay to Executive an amount, minus
all applicable taxes and withholdings, equal to the full monthly cost (including
any portion of the cost previously paid by the employee) to provide the same
level of group health benefits maintained by Executive as of the Termination
Date (currently $1,301.52 per month, to be adjusted up or down for premium
changes made by the Company prior to the Termination Date), beginning on the
last day of the month following the Termination Date and continuing for twelve
(12) months thereafter.

 

c. Treatment of Equity Awards. The Parties agree that Exhibit B to this
Agreement accurately reflects all awards of time-based restricted stock
(“Time-Based Restricted Stock”) held by Executive as of the Effective Date. On
the one-month anniversary of the Termination Date, all of Executive’s Time-Based
Restricted Stock shall become fully vested (and any accrued and unpaid dividends
thereon shall be paid to Executive promptly).  For avoidance of doubt, any
unvested awards of performance-based restricted stock shall be forfeited without
consideration as of the Termination Date.

 

d. Other Payments and Obligations.  The Company will pay or provide to Executive
within five (5) business days following the Termination Date all of the
following: (i) accrued and unpaid base salary with respect to services through
the Termination Date, (ii) reimbursement for expenses for which expense reports
have been provided to the Company, and (iii) accrued and vested benefits under
any Company benefit plan, in each case in accordance with Company policies and
plans.

 

The Company’s obligation to make the payments set forth herein shall cease upon
Executive’s breach of any of his continuing contractual obligations to the
Company, including, without limitation, Sections 3, 4, 5 and 6 of the Employment
Agreement (as defined herein) and any other intellectual property agreement,
covenant not to disclose or use the Company’s confidential or trade secret
information, or covenant not to compete with the Company.

 

4. Return of Materials. In further consideration of the promises and payments
made by the Company hereunder, Executive agrees that on or before the
Termination Date, he will return all documents, confidential information, other
information, materials, equipment (including, but not limited to, cell phones,
pagers, laptops, computers, or other personal computing devices) and other
things in his possession or control provided to him by the Company, created
during his employment with the Company or otherwise relating to or belonging to
the Company, without retaining or providing to anyone else copies, summaries,
excerpts, portions or other representations thereof. To the extent that
Executive has electronic files or information in his possession or control that
relate to or belong to the Company or contain confidential information belonging
to the Company (specifically including but not limited to electronic files or
information stored on personal computers, mobile devices, electronic media, or
in cloud storage), Executive agrees that

 

2

--------------------------------------------------------------------------------



 

he will immediately, and before receiving payment under this Agreement:
(a) provide the Company with an electronic copy of all of such files or
information (in an electronic format that readily accessible by the Company);
(b) after doing so, delete all such files and information, including all copies
and derivatives thereof, from all non-Company-owned computers, mobile devices,
electronic media, cloud storage, or other media, devices, or equipment, such
that such files and information are permanently deleted and irretrievable; and
(c) provide a written certification to the Company that the required deletions
have been completed and specifying the files and information deleted and the
media source from which they were deleted.

 

5. Termination of Employment Agreement; Survival of Restrictive Covenants.
Executive acknowledges and agrees that the Employment Non-Compete, Non-Solicit
and Confidentiality Agreement originally executed by the Parties on March 15,
2018 (the “Employment Agreement”) and the Severance Agreement originally
executed by the Parties on March 15, 2018 (the “Severance Agreement”) are hereby
terminated, without further action by the Parties, as of the Effective Date and
shall be of no further force and effect, and that except as expressly set forth
in this Agreement, the Company shall have no continuing obligations to Executive
under the Employment Agreement or the Severance Agreement; provided, however,
that Section 3 (Confidentiality), Section 4 (Covenant Not to Compete), Section 5
(Covenant not to Solicit) and Section 6 (Covenant Not to Recruit Personnel) of
the Employment Agreement shall survive and remain in full force and effect in
accordance with their terms.

 

6. Final Agreement. This Agreement contains the entire agreement between the
Company and Executive with respect to the subject matter hereof, and supersedes
all prior agreements between the Parties, except as set forth in Paragraph 5
above. The Parties agree that this Agreement may not be modified except by a
written document signed by both Parties. The Parties agree that this Agreement
may be executed in one or more counterparts, each of which will be deemed to be
an original copy of this Agreement and all of which, when taken together, will
be deemed to constitute one and the same agreement.

 

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Georgia without giving effect to its
conflict of law principles.

 

8. Waiver. The failure of either party to enforce any of the provisions of this
Agreement shall in no way be construed to be a waiver of any such provision. Any
waiver of any provision of this Agreement must be in a writing signed by the
party making such waiver. No waiver of any breach of this Agreement shall be
held to be a waiver of any other or subsequent breach.

 

9. Code Section 409A. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. The tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed to Executive, who is responsible for all taxes
assessed on any payments made pursuant to this Agreement, whether under
Section 409A of the Code or otherwise. Neither the Company nor its directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by Executive as a result of the
application of Section 409A of the Code. Executive’s right to receive any
installment payments as

 

3

--------------------------------------------------------------------------------



 

Severance Pay shall be treated as a right to receive separate and distinct
payments for purposes of Section 409A of the Code.

 

[Signature Page to Follow]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

CITI TRENDS, INC.

 

 

 

 

 

 

 

By:

/s/ Brian P. Carney

 

Name:

Brian P. Carney

 

Title:

Chairman of the Board of Directors

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Bruce D. Smith

 

Bruce D. Smith

 

Signature Page — Separation Agreement

 

--------------------------------------------------------------------------------



 

Exhibit A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Release Agreement”) is entered into between Citi
Trends, Inc. (the “Company”) and Bruce D. Smith (“Executive”), effective as of
        , 20  

 

1. General Release of Claims and Covenant Not To Sue.

 

a. General Release of Claims by Executive. In consideration of the payments made
or to be made to Executive by the Company and the promises contained in the
Separation Agreement entered into by and between the Company and Executive as of
June   , 2019 (the “Separation Agreement”), Executive agrees to the following
release of claims and covenant not to sue (the “Release”).  Executive on behalf
of himself and his agents and successors in interest, hereby UNCONDITIONALLY
RELEASES AND DISCHARGES the Company, its successors, subsidiaries, parent
companies, assigns, joint ventures, and affiliated companies and their
respective agents, legal representatives, shareholders, attorneys, employees,
members, managers, officers and directors (collectively, the “Releasees”) from
ALL CLAIMS, LIABILITIES, DEMANDS AND CAUSES OF ACTION which he may by law
release, as well as all contractual obligations not expressly set forth in the
Release, whether known or unknown, fixed or contingent, that he may have or
claim to have against any Releasee for any reason as of the date of execution of
the Release. The Release includes, but is not limited to, claims arising under
federal, state or local laws prohibiting employment discrimination; claims
arising under severance plans and contracts; and claims growing out of any legal
restrictions on the Company’s rights to terminate its employees or to take any
other employment action, whether statutory, contractual or arising under common
law or case law. Executive specifically acknowledges and agrees that he is
releasing any and all rights under federal, state and local employment laws
including without limitation the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 1981, the Americans With Disabilities Act, the Family and Medical Leave
Act, the Genetic Information Nondiscrimination Act, the anti-retaliation
provisions of the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the Equal Pay Act, the Occupational Safety and Health Act, the
Worker Adjustment and Retraining Notification Act, the Employee Polygraph
Protection Act, the Fair Credit Reporting Act, and any and all other local,
state, and federal law claims arising under statute or common law. It is agreed
that this is a general release and it is to be broadly construed as a release of
all claims, except those that cannot be released by law.  Notwithstanding the
foregoing, Executive expressly does not waive any claims he may have (i) to
indemnification that he may have against any of the Releasees in connection with
his service to the Company and its affiliates through the Termination Date (as
defined in the Separation Agreement), or (ii) related to any coverage that he
may have under any directors and officers liability insurance policy maintained
by the Company or its affiliates.

 

In connection with such waiver and relinquishment, Executive acknowledges that
he is aware that he may later discover facts in addition to or different from
those which he currently knows or believes to be true with respect to the
subject matters of the Release, but that it is his intention hereby fully,
finally, and forever, to settle and release all of these matters which now
exist, may exist, or previously existed, whether known or unknown, suspected or
unsuspected. In

 

--------------------------------------------------------------------------------



 

furtherance of such intent, the releases given herein shall be and shall remain
in effect as a full and complete release, notwithstanding the discovery or
existence of such additional or different facts.

 

b. General Release of Claims by Company. For and in consideration of the Release
in subparagraph (a) above, the Company does hereby fully, finally, and forever
release and discharge Executive from any and all claims, charges, demands,
actions, liability, damages, sums of money, or rights of any and every kind or
nature that are based upon any facts currently known to the Company’s current
executive officers or Board of Directors, up to and including the present day. 
The Company’s release additionally includes, without limitation, any and all
claims for attorneys’ fees, costs, and expenses with respect to those claims
released hereby.  The Company does not waive its rights or claims that may arise
after the date it signs this Release Agreement.

 

c. Covenant Not to Sue. Except as expressly set forth in Paragraph 3 below with
respect to Executive, the Company and Executive further hereby AGREE NOT TO FILE
A LAWSUIT or other legal claim or charge to assert any claim released by this
Release Agreement.

 

d. Acknowledgement Regarding Payments and Benefits. Executive acknowledges and
agrees that he has been paid all wages and accrued benefits to which he is
entitled through the date of execution of this Release Agreement. Other than the
payments set forth in the Separation Agreement, the Parties agree that the
Company owes no additional amounts to Executive for wages, back pay, severance
pay, bonuses, damages, accrued vacation, benefits, insurance, sick leave, other
leave, or any other reason.

 

e. Other Representations and Acknowledgements. This Release Agreement is
intended to and does settle and resolve all claims of any nature that Executive
might have against the Company arising out of their employment relationship or
the termination of employment or relating to any other matter, except those that
cannot be released by law. By signing this Release Agreement, Executive
acknowledges that he is doing so knowingly and voluntarily, that he understands
that he may be releasing claims he may not know about, and that he is waiving
all rights he may have had under any law that is intended to protect him from
waiving unknown claims. Executive warrants that he has not filed any notices,
claims, complaints, charges, or lawsuits of any kind whatsoever against the
Company or any of the Releasees as of the date of execution of this Release
Agreement. This Release Agreement shall not in any way be construed as an
admission by the Company or any of the Releasees of wrongdoing or liability or
that Executive has any rights against the Company or any of the Releasees.
Executive represents and agrees that he has not transferred or assigned, to any
person or entity, any claim that he is releasing in this Paragraph 1.

 

2. Non-Disparagement. Executive agrees that he will not, directly or indirectly,
make any statement, oral or written, or perform any act or omission which
disparages or casts in a negative light the Company, its products, its
employees, or any of the Releasees. This Paragraph 2 shall not in any way limit
any of the Protected Rights contained in Paragraph 3 of this Release Agreement,
or Executive’s ability to provide truthful testimony pursuant to a subpoena,
court order or as otherwise required by law.

 

--------------------------------------------------------------------------------



 

3. Protected Rights. Executive understands that nothing contained in this
Release Agreement limits his ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission, or any other federal, state or local
governmental agency or commission (“Government Agencies”).  Executive further
understands that this Release Agreement does not limit his ability to
communicate or share information with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agencies in connection with any charge or complaint, whether filed by
Executive, on his behalf, or by any other individual.  However, based on
Executive’s release of claims set forth in Paragraph 1 of this Release
Agreement, Executive understands that he is releasing all claims that he may
have, as well as his right to recover monetary damages or obtain other relief
that is personal to Executive in connection with any charge or complaint that
may be filed with any Government Agencies relating to Executive’s employment
with the Company.

 

4. Acknowledgment. The Company hereby advises Executive to consult with an
attorney prior to executing this Release Agreement and Executive acknowledges
and agrees that the Company has advised, and hereby does advise, him of his
opportunity to consult an attorney or other advisor and has not in any way
discouraged him from doing so. Executive expressly acknowledges and agrees that
he has been offered at least twenty-one (21) days to consider this Release
Agreement before signing it, that he has read this Release Agreement carefully,
that he has had sufficient time and opportunity to consult with an attorney or
other advisor of his choosing concerning the execution of this Release
Agreement. Executive acknowledges and agrees that he fully understands that this
Release Agreement is final and binding, that it contains a full release of all
claims and potential claims, and that the only promises or representations he
has relied upon in signing this Release Agreement are those specifically
contained in the Release Agreement itself. Executive acknowledges and agrees
that he is signing this Release Agreement voluntarily, with the full intent of
releasing the Company from all claims covered by Paragraph 1 of this Release
Agreement.

 

5. Cooperation.  Following the Termination Date, the Executive shall cooperate
with the Company and be reasonably available to the Company and its attorneys
with respect to any legal action or proceeding (or any appeal from any action or
proceeding) or any regulatory or government agency inquiry which relates to
events occurring during the Executive’s employment with the Company (including,
without limitation, the Executive appearing at the Company’s request to give
testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into the Executive’s
possession).  The Company shall reimburse the Executive for all reasonable out
of pocket expenses incurred by the Executive in rendering such services that are
approved by the Company.  In addition, if more than an incidental cooperation is
required at any time after the termination of the Executive’s employment, the
Executive shall be paid (other than for the time of actual testimony) a per day
fee based on his base salary as of the Termination Date.

 

6. Revocation and Effective Date. Executive may revoke this Release Agreement at
will within seven (7) days after he executes this Release Agreement (the
“Revocation Period”) by giving written notice of revocation to Company. This
Release Agreement may not be revoked after the

 

--------------------------------------------------------------------------------



 

expiration of the seven-day deadline. Assuming that Executive does not revoke
this Release Agreement within the Revocation Period, the effective date of this
Release Agreement shall be the eighth (8th) day after the day on which Executive
executes this Release Agreement.

 

The Executive acknowledges and agrees that he has carefully read and fully
understands all of the provisions of this Release Agreement and knowingly and
voluntarily agrees to all of the terms set forth in this Release Agreement. The
Executive knowingly and voluntarily intends to be legally bound by the same.

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Release
Agreement as of the date specified below.

 

 

 

Executive

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

Citi Trends, Inc.

 

 

 

Date:

 

 

By:

 

 

 

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Outstanding Time-Based Restricted Stock

 

Grant Date

 

Time-Based
Shares that Remain Unvested

3/14/2017

 

3,291

 

 

 

3/22/2017

 

2,500

 

 

 

3/14/2018

 

5,601

 

 

 

3/12/2019

 

12,196

 

 

23,588

 

--------------------------------------------------------------------------------